PER CURIAM.
Alberto Villarruel and Harold Sawelson, defendants in a personal injury action, appeal a final judgment awarding plaintiff damages. We reverse.
Defendants challenge the trial court’s denial of the motions for mistrial made during and after plaintiffs closing argument and after objections to certain of counsel’s prejudicial and inflammatory remarks. Although the court sustained the objections, we hold that the nature of the derogatory remarks about opposing counsel warranted a mistrial. Sun Supermarkets, Inc. v. Fields, 568 So.2d 480 (Fla. 3d DCA 1990); Maercks v. Birchansky, 549 So.2d 199 (Fla. 3d DCA 1989); see Borden, Inc. v. Young, 479 So.2d 850 (Fla. 3d DCA 1985), review denied, 488 So.2d 832 (Fla.1986). We therefore reverse the final judgment and remand for a new trial.
Our disposition of this issue renders it unnecessary for us to reach the remaining issue.
Reversed and remanded.